*477Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dion Levering Williams appeals the district court’s order denying his motion to reconsider the court’s order granting his 18 U.S.C. § 3582(c)(2) (2012) motion to reduce his sentence. Because the district court lacked jurisdiction to consider Williams’ motion for reconsideration, we affirm the denial of relief. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010) (holding that district court lacks authority to grant motion to reconsider ruling on § 3582(c)(2) motion). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED